Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of October 26, 2016 (this
“Agreement”), is by and among Yuma Energy, Inc., a Delaware corporation (the
“Company”), and each of the parties executing a counterpart signature page on or
after the date hereof (the “Holders”).
RECITALS
WHEREAS, on February 10, 2016, the Company entered into an Agreement and Plan of
Merger and Reorganization by and among Davis Petroleum Acquisition Corp., a
Delaware corporation, Yuma Energy, Inc., a California corporation, the Company
and Yuma Merger Subsidiary, Inc., a Delaware corporation (the “Merger
Agreement”);
WHEREAS, under the Merger Agreement, certain Holders will receive shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company
and certain Holders will receive shares of Series D Preferred Stock of the
Company, par value $0.001 per share (“Preferred Stock”), which is convertible
into shares of Common Stock under terms and conditions set forth in the
Company’s certificate of designation with respect to the Series D Preferred
Stock; and
WHEREAS, resales by the Holders of the Common Stock (including Common Stock
issued upon conversion of the Preferred Stock) may be required to be registered
under the Securities Act and applicable state securities laws, depending upon
the status of a Holder or the intended method of distribution of the Common
Stock; and
WHEREAS, the Company has agreed to provide such Holders who execute this
Agreement with the registration rights specified in this Agreement with respect
to any shares of Common Stock held by them as well as shares of Common Stock to
be issued upon conversion of Preferred Stock held by them, on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I - DEFINITIONS
1.1 Definitions. 
(a) For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1; provided, however, that capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Merger Agreement.
“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with any Person.
“Automatic Shelf Registration Statement” means an “Automatic Shelf Registration
Statement,” as defined in Rule 405 under the Securities Act.
“Beneficial Ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 promulgated under the Exchange Act.
“Business Day” means any day other than (a) a Saturday, Sunday or a federal
holiday, or (b) a day on which commercial banks in New York City, New York are
authorized or required to be closed.
“Closing” means the Closing as defined in the Merger Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.
 

 
 
“Excluded Registration” means a registration under the Securities Act of (i)
securities pursuant to one or more Demand Requests pursuant to Section 2.1
hereof, (ii) securities registered on Form S-8 or any similar successor form and
(iii) securities registered to effect the acquisition of or combination with
another Person.
“Holder” means (i) a securityholder listed on the signature page hereof and (ii)
any direct or indirect transferee of any such securityholder, including any
securityholder that receives shares of Common Stock upon a distribution or
liquidation of a Holder, who has been assigned the rights of the transferor
Holder under this Agreement in accordance with Section 2.8.
“Participating Majority” shall mean, with respect to any particular Underwritten
Shelf Takedown, the Holder(s) of a majority of the Registrable Securities
requested to be included in such Underwritten Shelf Takedown; provided, however,
that in the event that, with respect to any particular Underwritten Shelf
Takedown, if any of RMCP PIV DPC, LP (“Red Mountain”), Davis Petroleum
Investment, LLC (“Evercore”) or Sankaty Davis, LLC (“Sankaty”) proposes to sell
in such offering 30% or more of the Registrable Securities acquired by it at the
Closing, or Sam Banks proposes to sell in such offering 30% or more of his
Registrable Securities then it shall constitute the “Participating Majority” for
purposes of such Underwritten Shelf Takedown; provided, further, however, that
if each of Red Mountain, Evercore and Sankaty, Sam Banks or any two of them
propose to sell in such offering 30% or more of the Registrable Securities held
by it, then those Holders shall jointly constitute the Participating Majority,
provided, that if they shall fail to agree on any matter in such capacity, the
one of them that proposes to sell the largest number of Registrable Securities
in such offering shall be the “Participating Majority” for purposes of such
Underwritten Shelf Takedown.
“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
“Prospectus” means the prospectus (including any preliminary, final or summary
prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus.
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement.
“Registrable Securities” means, at any time, the Common Stock owned by the
Holders, whether owned on the date hereof or acquired hereafter, including any
shares of Common Stock which may be issued or distributed in respect of such
shares of Common Stock or shares of Preferred Stock by way of conversion,
concession, stock dividend or stock split or other distribution,
recapitalization or reclassification or similar transaction; provided, however,
that Registrable Securities shall not include any shares (i) the sale of which
has been registered pursuant to the Securities Act and which shares have been
sold pursuant to such registration (other than, for the avoidance of doubt, the
sale of shares to the Holders as a result of the consummation of the
transactions contemplated by the Merger Agreement) or (ii) which have been sold
pursuant to Rule 144.
“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the Company’s performance of or
compliance with this Agreement, including, without limitation: (i) SEC, stock
exchange, FINRA and other registration and filing fees; (ii) all fees and
expenses incurred in connection with complying with any securities or blue sky
laws (including, without limitation, fees, charges and disbursements of counsel
in connection with blue sky qualifications of the Registrable Securities); (iii)
all printing, messenger and delivery expenses; (iv) the fees, charges and
disbursements of counsel to the Company and of its independent public
accountants and any other accounting and legal fees, charges and expenses
incurred by the Company (including, without limitation, any expenses arising
from any special audits or “comfort” letters required in connection with or
incident to any registration); (v) the fees and expenses incurred in connection
with the listing of the Registrable Securities on the NYSE MKT, NYSE or NASDAQ
(or any other national securities exchange) or the quotation of Registrable
Securities on any inter-dealer quotation system; (vi) the fees and expenses
incurred by the Company in connection with any road show for underwritten
offerings; and (vii) reasonable fees, charges and disbursements of counsel to
the Holders, including, for the avoidance of doubt, any expenses of counsel to
the Holders in connection with the filing or amendment of any Registration
Statement or Prospectus hereunder; provided that Registration Expenses shall
only include the fees and expenses of one counsel to the Holders (and one local
counsel per jurisdiction) with respect to any offering.
 
2

 
 
“Registration Statement” means any registration statement of the Company
(including a Shelf-Registration Statement) that covers the resale of any
Registrable Securities pursuant to the provisions of this Agreement filed with,
or to be filed with, the SEC under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including pre- and post-effective amendments,
and all exhibits, financial information and all other material incorporated by
reference in such registration statement.
“Required Holders” means the consent or approval of Holders who then own
beneficially more than 66-2/3% of the aggregate number of shares of Common Stock
subject to this Agreement together with each of Red Mountain, Evercore and
Sankaty; provided that at any time that any of Red Mountain, Evercore or Sankaty
ceases to hold at least 30% of the Registrable Securities acquired as a result
of the transactions contemplated in the Merger Agreement (adjusted appropriately
for stock splits, stock dividends, combinations, recapitalizations,
consolidations, mergers, reclassifications and the like with respect to the
Registrable Securities), the consent or approval of such Holder shall not be
required.
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.
“SEC” means the Securities and Exchange Commission or any other Federal agency
at the time administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations promulgated by the SEC
thereunder.
“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses not included within the definition of
Registration Expenses.
“Shelf Registration Statement” means a “shelf” registration statement of the
Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 under the Securities
Act or, if the Company is not then eligible to file on Form S-3, on Form S-1
under the Securities Act, or any successor rule that may be adopted by the SEC,
including without limitation any such registration statement filed pursuant to
Section 2.1, and all amendments and supplements to such “shelf” registration
statement, including post-effective amendments, in each case, including the
Prospectus contained therein, all exhibits thereto and any document incorporated
by reference therein.
(b) For purposes of this Agreement, the following terms have the meanings set
forth in the sections indicated:
Term
 
Section
Advice
 
2.5
Agreement
 
Introductory Paragraph
Common Stock
 
Recitals
Company
 
Introductory Paragraph
Company Notice
 
2.1(c)
Company Underwritten Offering
 
2.3
Demand Request
 
2.1(c)
First Reserve
 
2.1(d)
Lock-Up Period
 
2.3
Material Adverse Effect
 
2.2(b)
Merger Agreement
 
Recitals
Participating Majority
 
2.1(d)
Records
 
2.4(l)
Requesting Holder
 
2.1(c)
Seller Affiliates
 
2.7
Suspension Period
 
2.1(f)
Suspension Notice
 
2.5
Underwritten Shelf Takedown
 
2.1(b)

 
 
3

 
 
 
1.2 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided or the context otherwise requires, for purposes of this Agreement the
following rules of interpretation apply.
(a) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded. If the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day.
(b) Any reference in this Agreement to $ means U.S. dollars.
(c) Any reference in this Agreement to gender includes all genders, and words
imparting the singular number also include the plural and vice versa.
(d) The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and do not affect, and should not be utilized in, the construction or
interpretation of this Agreement.
(e) All references in this Agreement to any “Article” or “Section” are to the
corresponding Article or Section of this Agreement.
(f) The words “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.
(g) The word “including” or any variation thereof means “including, but not
limited to,” and does not limit any general statement that it follows to the
specific or similar items or matters immediately following it.
ARTICLE II - REGISTRATION RIGHTS
2.1 Shelf Registration.
(a) On or prior to the 180th day following the Closing, the Company will prepare
and file one Shelf Registration Statement (which Shelf Registration Statement
shall be an Automatic Shelf Registration Statement if the Company is then
eligible to file an Automatic Shelf Registration Statement) registering for
resale the Registrable Securities under the Securities Act. The plan of
distribution indicated in the Shelf Registration Statement will include all such
methods of sale as any Holder may reasonably request in writing prior to the
filing of the Shelf Registration Statement and that can be included in the Shelf
Registration Statement under the rules and regulations of the SEC. The Company
shall use its commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective by the SEC as promptly as practicable
following such filing. Until such time as all Registrable Securities cease to be
Registrable Securities or the Company is no longer eligible to maintain a Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to keep current and effective such Shelf Registration Statement and file
such supplements or amendments to such Shelf Registration Statement (or file a
new Shelf Registration Statement (which Shelf Registration Statement shall be an
Automatic Shelf Registration Statement if the Company is then eligible to file
an Automatic Shelf Registration Statement) when such preceding Shelf
Registration Statement expires pursuant to the rules of the SEC) as may be
necessary or appropriate in order to keep such Shelf Registration Statement
continuously effective and useable for the resale of all Registrable Securities
under the Securities Act. Any Shelf Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply in all material respects as to form with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.
 
4

 
 
(b) Any one or more Holders of Registrable Securities may request to sell all or
any portion of their Registrable Securities in an underwritten offering that is
registered pursuant to the Shelf Registration Statement (each, an “Underwritten
Shelf Takedown”); provided, however, that in the case of each such Underwritten
Shelf Takedown, such Holder or Holders will be entitled to make such demand only
if the proceeds from the sale of Registrable Securities in the offering (before
the deduction of underwriting discounts) is reasonably expected to exceed, in
the aggregate, $5 million; provided, further that the Company shall not be
obligated to effect more than three Underwritten Shelf Takedowns during any
period of twelve consecutive months and shall not be obligated to effect an
Underwritten Shelf Takedown within ninety days after the pricing of a previous
Underwritten Shelf Takedown. The Company shall not be deemed to have effected
any Underwritten Shelf Takedown if the Holders participating in such offering
are not able to sell at least 50% of the Registrable Securities desired to be
sold in such Underwritten Shelf Takedown.
(c) All requests (a “Demand Request”) for Underwritten Shelf Takedowns shall be
made by the Holder or Holders making such request (the “Requesting Holder”) by
giving written notice to the Company. Each Demand Request shall specify the
approximate number of Registrable Securities to be sold in the Underwritten
Shelf Takedown and the expected price range (net of underwriting discounts and
commissions) of such Underwritten Shelf Takedown. Within three Business Days
after receipt of any Demand Request, the Company shall send written notice of
such requested Underwritten Shelf Takedown to all other Holders of Registrable
Securities (the “Company Notice”) and shall include in such Underwritten Shelf
Takedown all Registrable Securities with respect to which the Company has
received written requests for inclusion therein from such other Holders within
five Business Days after sending the Company Notice.
(d) The Company shall select one or more nationally prominent firms of
investment bankers reasonably acceptable to the Participating Majority to act as
the lead managing underwriter or underwriters in connection with such
Underwritten Shelf Takedown. All Holders proposing to distribute their
securities through such underwriting shall enter into an underwriting agreement
with such underwriter or underwriters in accordance with Section 2.1(g). The
Company shall not, without the written consent of the Participating Majority,
include in such Underwritten Shelf Takedown any securities other than those
beneficially owned by the participating Holders.
(e) If the managing underwriters for such Underwritten Shelf Takedown advise the
Company and the participating Holders in writing that, in their opinion,
marketing factors require a limitation of the amount of securities to be
underwritten (including Registrable Securities) because the amount of securities
to be underwritten is likely to have an adverse effect on the price, timing or
the distribution of the securities to be offered, then the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant hereto, and the amount of Registrable Securities that may
be included in the underwriting shall be allocated among participating Holders,
(i) first among the participating Holders as nearly as possible on a pro rata
basis based on the total amount of Registrable Securities held by such Holders
requested to be included in such underwriting and (ii) second to the extent all
Registrable Securities requested to be included in such underwriting by the
participating Holders have been included, to any securities to be included with
the written consent of the Participating Majority pursuant to the final sentence
of the above clause (d) allocated on such basis as the Company shall determine.
The Company shall prepare preliminary and final prospectus supplements for use
in connection with the Underwritten Shelf Takedown, containing such additional
information as may be reasonably requested by the underwriter(s).
(f) Upon written notice to the Holders of Registrable Securities, the Company
shall be entitled to suspend, for a reasonable period of time (each, a
“Suspension Period”), the use of any Registration Statement or Prospectus and
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference if the
board of directors, chief executive officer or chief financial officer of the
Company determines in its or his or her reasonable good faith judgment that the
Registration Statement or any Prospectus may contain an untrue statement of a
material fact or may omit any fact necessary to make the statements in the
Registration Statement or Prospectus not misleading; provided, that the Company
shall use its commercially reasonable efforts to amend the Registration
Statement or Prospectus to correct such untrue statement or omission as promptly
as reasonably practicable, unless (but only for so long as) the Board of
Directors determines in good faith that such amendment would reasonably be
expected to have a materially detrimental effect on the Company. The Holders
acknowledge and agree that written notice of any Suspension Period may
constitute material non-public information regarding the Company and shall keep
the existence and contents of any such written notice confidential.
 
5

 
 
(g) If requested by the underwriters for an Underwritten Shelf Takedown, the
Company shall enter into an underwriting agreement with such underwriters for
such offering, such agreement to be form and substance (including with respect
to representations and warranties by the Company) as is customarily given by the
Company to underwriters in an underwritten public offering, and to contain
indemnities to the effect and to the extent provided in Section 2.7. The Holders
of Registrable Securities participating in the Underwritten Shelf Takedown shall
be parties to such underwriting agreement; provided, however, that no such
Holder shall be required to (i) make any representations or warranties in
connection with any such registration other than representations and warranties
as to (A) such Holder’s ownership of his or its Registrable Securities to be
sold or transferred free and clear of all liens, claims and encumbrances, (B)
such Holder’s power and authority to effect such transfer and (C) such customary
matters pertaining to compliance with securities laws as may be reasonably
requested or (ii) undertake any indemnification obligations to the Company or
the underwriters with respect thereto except as otherwise provided in Section
2.7. No Holder may participate in the Underwritten Shelf Takedown unless such
Holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities (subject to clause (ii) in the above proviso) and other
documents reasonably required under the terms of such underwriting agreement.
Each participating Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters also be made to and for such
participating Holder’s benefit and that any or all of the conditions precedent
to the obligations of such underwriters under such underwriting agreement also
be conditions precedent to its obligations.
2.2 Piggyback Registrations. 
(a) Each time the Company proposes to register any of its equity securities
(other than pursuant to an Excluded Registration) under the Securities Act for
sale to the public (whether for the account of the Company or the account of any
securityholder of the Company) and the form of registration statement to be used
permits the registration of Registrable Securities, the Company shall give
prompt written notice to each Holder of Registrable Securities (which notice
shall be given not less than 10 Business Days prior to the anticipated filing
date), which notice shall offer each such Holder the opportunity to include any
or all of its or his Registrable Securities in such registration statement,
subject to the limitations contained in Section 2.2(b) hereof. Each Holder who
desires to have its or his Registrable Securities included in such registration
statement shall so advise the Company in writing (stating the number of shares
desired to be registered) within five Business Days after the date of such
notice from the Company. Any Holder shall have the right to withdraw such
Holder’s request for inclusion of such Holder’s Registrable Securities in any
registration statement pursuant to this Section 2.2(a) by giving written notice
to the Company of such withdrawal. Subject to Section 2.2(b) below, the Company
shall include in such registration statement all such Registrable Securities so
requested to be included therein; provided, however, that the Company may at any
time withdraw or cease proceeding with any such registration if it shall at the
same time withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered. For the avoidance of doubt, any
registration or offering pursuant to this Section 2.2 shall not be considered an
Underwritten Shelf Takedown for purposes of Section 2.1 of this Agreement.
(b) With respect to any registration pursuant to Section 2.2(a), if the managing
underwriter advises the Company that the inclusion of Registrable Securities
requested to be included in the Registration Statement will materially and
adversely affect the price or success of the offering (a “Material Adverse
Effect”), the Company will be obligated to include in the Registration Statement
(after all such shares for its own account), (i) first among the requesting
Holders as nearly as possible on a pro rata basis based on the total amount of
Registrable Securities held by such Holders requested to be included in such
Registration Statement and (ii) second to the extent all Registrable Securities
requested to be included in such Registration Statement by the requesting
Holders have been included, to any securities requested to be included in such
Registration Statement by all Persons other than the Holders who have requested
(pursuant to other contractual registration rights) that their shares be
included in such Registration Statement, allocated on such basis as the Company
shall determine, but in no event more than the maximum number of Registrable
Securities that the managing underwriter advises may be sold in the offering
covered by the Registration Statement without a Material Adverse Effect. If, as
a result of the provisions of this Section 2.2(b), any Holder shall not be
entitled to include all Registrable Securities in a registration that such
Holder has requested to be so included, such Holder may withdraw such Holder’s
request to include Registrable Securities in such Registration Statement. No
Person may participate in any Registration Statement pursuant to Section 2.2(a)
unless such Person (i) agrees to sell such person’s Registrable Securities on
the basis provided in any underwriting arrangements approved by the Company and
(ii) completes and executes all questionnaires, powers of attorney, customary
indemnities (subject to the immediately following proviso), underwriting
agreements and other documents, each in customary form, reasonably required
under the terms of such underwriting arrangements; provided, however, that no
such Person shall be required to (A) make any representations or warranties in
connection with any such registration other than representations and warranties
as to (1) such Person’s ownership of his or its Registrable Securities to be
sold or transferred free and clear of all liens, claims and encumbrances, (2)
such Person’s power and authority to effect such transfer and (3) such matters
pertaining to compliance with securities laws as may be reasonably requested or
(B) undertake any indemnification obligations to the Company or the underwriters
with respect thereto except as otherwise provided in Section 2.7.
 
6

 
 
2.3 Holdback Agreement. In connection with any Underwritten Shelf Takedown or
other registered underwritten offering of equity securities by the Company (a
“Company Underwritten Offering”) commencing after the date of execution of the
Merger Agreement (other than any registration on Form S-8, S-4 or any successor
forms thereto), each Holder agrees, with respect to the Registrable Securities
owned by such Holder, to be bound by any and all restrictions on the sale,
disposition, distribution, hedging or other transfer of any interest in
Registrable Securities (except with respect to such Registrable Securities as
are proposed to be offered pursuant to the Underwritten Shelf Takedown or other
registered underwritten offering), or any securities convertible into or
exchangeable or exercisable for such securities, as are imposed on the Company,
without prior written consent from the managing underwriter of such Company
Underwritten Offering, for the period commencing on and ending 90 days following
the date of pricing of such Company Underwritten Offering (subject to extension
in connection with any earnings release or other release of material information
pursuant to FINRA Rule 2711(f) to the extent applicable) (the “Lock-Up Period”).
If requested by the managing underwriter, each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect that the
Company’s underwriters in any relevant Company Underwritten Offering shall be
third party beneficiaries of this Section 2.3. The provisions of this Section
2.3 will no longer apply to a Holder once such Holder ceases to hold at least 1%
of the Registrable Securities acquired as a result of the transactions
contemplated in the Merger Agreement (adjusted appropriately for stock splits,
stock dividends, combinations, recapitalizations, consolidations, mergers,
reclassifications and the like with respect to the Registrable Securities).
Notwithstanding anything to the contrary set forth in this Section 2.3, (i) each
Holder may sell or transfer any Registrable Securities to any Affiliate of such
Holder, so long as such Affiliate agrees to be and remains bound hereby, (ii)
each Holder may enter into a bona fide pledge of any Registrable Securities (and
any foreclosure on any such pledge shall also be permitted), and (iii) any
hedging transaction with respect to an index or basket of securities where the
equity securities of the Company constitute a de minimis amount shall not be
prohibited pursuant to this Section 2.3.
2.4 Registration Procedures. In connection with the registration and sale of
Registrable Securities pursuant to this Agreement, the Company will use its
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company will:
(a) if the Registration Statement is not automatically effective upon filing,
use commercially reasonable efforts to cause such Registration Statement to
become effective as promptly as reasonably practicable;
(b) promptly notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such Registration Statement has been declared
effective or a supplement to any prospectus forming a part of such Registration
Statement has been filed;
(c) after the Registration Statement becomes effective, promptly notify each
selling Holder of any request by the SEC that the Company amend or supplement
such Registration Statement or Prospectus;
(d) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
reasonably necessary to keep the Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Stock covered by the Registration Statement for the period required
to effect the distribution of the Registrable Securities as set forth in Section
2 hereof;
 
7

 
 
(e) furnish to the selling Holders such numbers of copies of such Registration
Statement, each amendment and supplement thereto, each Prospectus (including
each preliminary Prospectus and Prospectus supplement) and such other documents
as the Holder and any underwriter(s) may reasonably request in order to
facilitate the disposition of the Registrable Securities;
(f) use its commercially reasonable efforts to register and qualify the
Registrable Securities under such other securities or blue-sky laws of such
jurisdictions as shall be reasonably requested by the Holders and any
underwriter(s) and do any and all other acts and things that may be reasonably
necessary or advisable to enable the Holders and any underwriter(s) to
consummate the disposition of the Registrable Securities in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business in or to file a
general consent to service of process in any jurisdiction, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act, or subject itself to taxation in any such jurisdiction,
unless the Company is already subject to taxation in such jurisdiction;
(g) use its commercially reasonable efforts to cause all such Registrable
Securities to be listed on a national securities exchange or trading system and
each securities exchange and trading system (if any) on which similar equity
securities issued by the Company are then listed;
(h) provide a transfer agent and registrar for the Registrable Securities and
provide a CUSIP number for all such Registrable Securities, in each case not
later than the effective date of the Registration Statement;
(i) use its commercially reasonable efforts to furnish, on the date that shares
of Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters by
the Company in an underwritten public offering, addressed to the underwriters,
(ii) a letter dated as of such date, from the independent public accountants of
the Company, in form and substance as is customarily given by independent public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters and (iii) an engineers’ reserve report letter as of such date, from
the independent petroleum engineers of the Company, in form and substance as is
customarily given by independent petroleum engineers to underwriters in an
underwritten public offering, addressed to the underwriters;
(j) if requested by the Holders, cooperate with the Holders and the managing
underwriter (if any) to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under the Registration Statement,
and enable such securities to be in such denominations and registered in such
names as such Holders or the managing underwriter (if any) may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such Registration Statement a supply of such certificates;
(k) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in form and substance as is
customarily given by the Company to underwriters in an underwritten public
offering, with the underwriter(s) of such offering;
(l) upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, promptly make available for inspection
by the selling Holders, any underwriter(s) participating in any disposition
pursuant to such Registration Statement, and any attorney or accountant or other
agent retained by any such underwriter or selected by the selling Holders, all
financial and other records, pertinent corporate documents, and properties of
the Company (collectively, “Records”), and use commercially reasonable efforts
to cause the Company’s officers, directors, employees, and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant, or agent, in each case, as necessary or
advisable to verify the accuracy of the information in such Registration
Statement and to conduct appropriate due diligence in connection therewith;
provided, Records that the Company determines, in good faith, to be confidential
and that it notifies the selling Holders are confidential shall not be disclosed
by the selling Holders unless the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction or is otherwise
required by applicable law. Each Holder agrees that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it or its affiliates (other than with respect to such Holders’ due
diligence) unless and until such information is made generally available to the
public, and further agrees that, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, to the extent permitted and to
the extent practicable it shall give notice to the Company and allow the Company
to undertake appropriate action to prevent disclosure of the Records deemed
confidential;
 
8

 
 
(m) promptly notify the selling Holders and any underwriter(s) of the
notification to the Company by the SEC of its initiation of any proceeding with
respect to the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement, and in the event of the issuance of
any stop order suspending the effectiveness of such Registration Statement, or
of any order suspending or preventing the use of any related Prospectus or
suspending the qualification of any Registrable Securities included in such
Registration Statement for sale in any jurisdiction, use its commercially
reasonable efforts to obtain promptly the withdrawal of such order;
(n) promptly notify the selling Holders and any underwriter(s) at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act of the happening of any event as a result of which the Prospectus included
in the Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, and at the request of any Holder
promptly prepare and furnish to such Holder a reasonable number of copies of a
supplement to or an amendment of such Prospectus, or a revised Prospectus, as
may be necessary so that, as thereafter delivered to the purchasers of such
securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made (following receipt of any supplement or amendment to
any Prospectus, the selling Holders shall deliver such amended, supplemental or
revised Prospectus in connection with any offers or sales of Registrable Stock,
and shall not deliver or use any Prospectus not so supplemented, amended or
revised);
(o) promptly notify the selling Holders and any underwriter(s) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction;
(p) make available to each Holder (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company, one copy
of each Registration Statement and any amendment thereto, each preliminary
Prospectus and Prospectus and each amendment or supplement thereto, each letter
written by or on behalf of the Company to the SEC or the staff of the SEC (or
other governmental agency or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), and each
item of correspondence from the SEC or the staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), in each case relating to
such Registration Statement or to any of the documents incorporated by reference
therein, and (ii) such number of copies of each Prospectus, including a
preliminary Prospectus, and all amendments and supplements thereto and such
other documents as any Holder or any underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities. The Company will
promptly notify the Holders of the effectiveness of each Registration Statement
or any post-effective amendment or the filing of any supplement or amendment to
such Registration Statement or of any Prospectus supplement. The Company will
promptly respond to any and all comments received from the SEC, with a view
towards causing each Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable and shall file an
acceleration request, if necessary, as soon as practicable following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review;
(q) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Company, the Company will take all reasonable action to make any such
prohibition inapplicable;
(r) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement; and
 
9

 
 
(s) take all such other actions as are reasonably necessary in order to
facilitate the disposition of such Registrable Securities.
2.5 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in Section
2.4(n) such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement until such Holder’s receipt of
the copies of the supplemented or amended Prospectus, or until it is advised in
writing (the “Advice”) by the Company that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the Prospectus. The Company shall extend the
period of time during which the Company is required to maintain the Shelf
Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such
Suspension Notice to and including the date such Holder either receives the
supplemented or amended Prospectus or receives the Advice. If so directed by the
Company, such Holder will deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. The Company shall use its commercially reasonable efforts and take such
actions as are reasonably necessary to render the Advice as promptly as
practicable. The Holders acknowledge and agree that receipt of a Suspension
Notice may constitute material non-public information regarding the Company and
shall keep the existence and contents of any such Suspension Notice
confidential.
2.6 Registration Expenses. All Registration Expenses shall be borne by the
Company. In addition, for the avoidance of doubt, the Company shall pay its
internal expenses in connection with the performance of or compliance with this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which they are to be listed. All Selling Expenses
relating to Registrable Securities registered shall be borne by the Holders of
such Registrable Securities pro rata on the basis of the number of Registrable
Securities sold.
2.7 Indemnification. 
(a) The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each Holder that is a seller of Registrable Securities, and
each of its employees, advisors, agents, representatives, partners, officers,
and directors and each Person who controls such Holder (within the meaning of
the Securities Act or the Exchange Act) and any agent or investment advisor
thereof (collectively, the “Seller Affiliates”) (i) against any and all losses,
claims, damages, liabilities and expenses, joint or several (including, without
limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.7(c)) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus or any amendment thereof or supplement
thereto, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
against any and all losses, liabilities, claims, damages and expenses
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, and (iii) against any and all
costs and expenses (including reasonable fees and disbursements of counsel) as
may be reasonably incurred in investigating, preparing or defending against any
litigation, investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act or
Exchange Act, to the extent that any such expense or cost is not paid under
subparagraph (i) or (ii) above; except insofar as any such statements are made
in reliance upon information furnished to the Company in writing by such seller
or any Seller Affiliate expressly for use therein. The reimbursements required
by this Section 2.7(a) will be made by periodic payments during the course of
the investigation or defense, as and when bills are received or expenses
incurred.
(b) In connection with any Registration Statement in which a Holder that is a
seller of Registrable Securities is participating, each such Holder will furnish
to the Company such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the fullest extent permitted by law, each such seller will
indemnify the Company and its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) against any and all losses, claims, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements
except as limited by Section 2.7(c)) resulting from any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any information or affidavit so furnished by such
seller or any of its Seller Affiliates in writing specifically for inclusion in
the Registration Statement; provided that the obligation to indemnify will be
several, not joint and several, among such sellers of Registrable Securities,
and the liability of each such seller of Registrable Securities will be in
proportion to the amount of Registrable Securities registered by them, and,
provided, further, that such liability will be limited to the amount received by
such seller from the sale of Registrable Securities pursuant to such
Registration Statement; provided, however, that such seller of Registrable
Securities shall not be liable in any such case to the extent that prior to the
filing of any such Registration Statement or Prospectus, such seller has
furnished to the Company information expressly for use in such Registration
Statement or Prospectus or any amendment thereof or supplement thereto which
corrected or made not misleading information previously furnished to the
Company.
 
10

 
 
(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (i) such settlement or
compromise contains a full and unconditional release of the indemnified party or
(ii) the indemnified party otherwise consents in writing (which consent will not
be unreasonably withheld, conditioned or delayed). An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim, in which event the indemnifying party shall be obligated
to pay the reasonable fees and disbursements of such additional counsel or
counsels.
(d) Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.7(a) or Section 2.7(b) are unavailable to
or insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.7(d) were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.7(d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.7(c), defending any such
action or claim. Notwithstanding the provisions of this Section 2.7(d), no
Holder shall be required to contribute an amount greater than the dollar amount
by which the proceeds received by such Holder with respect to the sale of any
Registrable Securities exceeds the amount of damages which such Holder has
otherwise been required to pay by reason of any and all untrue or alleged untrue
statements of material fact or omissions or alleged omissions of material fact
made in any Registration Statement or Prospectus or any amendment thereof or
supplement thereto related to such sale of Registrable Securities. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Holders’ obligations in
this Section 2.7(d) to contribute shall be several in proportion to the amount
of Registrable Securities registered by them and not joint.
 
11

 
 
If indemnification is available under this Section 2.7, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.7(a) and Section 2.7(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.7(d) subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.7(b).
(e) The indemnification and contribution provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and will survive the transfer of securities.
2.8 Transfer of Registration Rights. The registration rights of a Holder under
this Agreement with respect to any Registrable Securities may be transferred or
assigned to any purchaser or transferee of Registrable Securities; provided,
however, that (i) such Holder shall give the Company written notice prior to the
time of such transfer stating the name and address of the transferee and
identifying the securities with respect to which the rights under this Agreement
are being transferred; (ii) such transferee shall agree in writing, in form and
substance reasonably satisfactory to the Company, to be bound as a Holder by the
provisions of this Agreement; (iii) such transferee is not a direct competitor
of the Company; and (iv) immediately following such transfer the further
disposition of such securities by such transferee shall be restricted to the
extent set forth under applicable law.
2.9 Current Public Information. With a view to making available to the Holders
of Registrable Securities the benefits of Rule 144 and Rule 144A promulgated
under the Securities Act and other rules and regulations of the SEC that may at
any time permit a Holder of Registrable Securities to sell securities of the
Company to the public without registration, the Company covenants that it will
(i) use its commercially reasonable efforts to file in a timely manner all
reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and (ii) make available information necessary to comply with Rule 144
and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the SEC.
2.10 Company Obligations Regarding Transfers. In connection with any sale or
transfer of Registrable Securities by any Holder, including any sale or transfer
pursuant to Rule 144 and Rule 144A promulgated under the Securities Act and
other rules and regulations of the SEC that may at any time permit a Holder of
Registrable Securities to sell securities of the Company to the public without
registration, the Company shall, to the extent allowed by law, take any and all
action necessary or reasonably requested by such Holder in order to permit or
facilitate such sale or transfer, including, without limitation, at the sole
expense of the Company, by (i) issuing such directions to any transfer agent,
registrar or depositary, as applicable, (ii) delivering such opinions to the
transfer agent, registrar or depositary as are requested by the same, and (iii)
taking or causing to be taken such other actions as are reasonably necessary (in
each case on a timely basis) in order to cause any legends, notations or similar
designations restricting transferability of the Registrable Securities held by
such Holder to be removed and to rescind any transfer restrictions (other than
as may apply pursuant to Section 2.3) with respect to such Registrable
Securities.
2.11 No Conflict of Rights. The Company represents and warrants that it has not
granted, and is not subject to, any registration rights that are superior to,
inconsistent with or that in any way violate or subordinate the rights granted
to the Holders hereby. The Company shall not, prior to the termination of this
Agreement, grant any registration rights that are superior to, inconsistent with
or that in any way violate or subordinate the rights granted to the Holders
hereby.
 
12

 
 
2.12 Free Writing Prospectuses. The Company shall not permit any officer,
director, underwriter, broker or any other person acting on behalf of the
Company to use any free writing prospectus (as defined in Rule 405 under the
Securities Act) in connection with any registration statement covering
Registrable Securities, without the prior written consent of each participating
Holder and any underwriter. No Holder shall, or permit any officer, manager,
underwriter, broker or any other person acting on behalf of such Holder to use
any free-writing prospectus in connection with any registration statement
covering Registrable Securities, without the prior written consent of the
Company.
ARTICLE III - TERMINATION
3.1 Termination. The provisions of this Agreement shall terminate and be of no
further force and effect upon the earlier of (a) the fourth anniversary of the
date of the effectiveness of the Registration Statement contemplated by Section
2.1(a), provided that this four-year period shall be extended to account for any
period of time in which registration hereunder is unavailable (during a
Suspension Period or the period of time contemplated by Section 2.5, during a
suspension of the effectiveness of the Registration Statement or a suspension of
the qualification of Registrable Securities for sale, or otherwise) and (b) the
date when there shall no longer be any Registrable Securities outstanding;
provided, however, that notwithstanding the foregoing, the obligations of the
Company under Section 2.10 shall not terminate and shall remain in effect until
there shall no longer be any Registrable Securities outstanding.
ARTICLE IV - MISCELLANEOUS
4.1 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by hand, by facsimile transmission or
electronic mail transmission, or by certified or registered mail, postage
prepaid and return receipt requested. Notices shall be deemed to have been given
upon delivery, if delivered by hand, three days after mailing, if mailed, and
upon receipt of an appropriate electronic confirmation, if delivered by
facsimile or electronic mail transmission. Notices shall be delivered to the
parties at the addresses set forth below:
If to the Company:
Yuma Energy, Inc.
Attention: Chief Executive Officer
1177 West Loop South, Suite 1825
Houston, Texas 77027
Phone: (713) 968-7068
 
With copies to (which shall not constitute notice):
Jones & Keller, P.C.
Attention: Reid A. Godbolt, Esq.
1999 Broadway, Suite 3150
Denver, Colorado 80202
Phone: (303) 573-1600
Facsimile: (303) 573-8133
Email: rgodbolt@joneskeller.com
 
If to any Holder, at its address listed on the signature pages hereof.
Any party may from time to time change its address or designee for notification
purposes by giving the other parties prior notice in the manner specified above
of the new address or the new designee and the subsequent date upon which the
change shall be effective.
 
13

 
 
4.2 Choice of Law; Exclusive Jurisdiction; Waiver of Jury Trial.  
(a) This Agreement shall be constructed, interpreted and enforced in accordance
with, and the respective rights and obligations of the parties shall be governed
by, the laws of the State of Delaware without regard to principles of conflicts
of law.
(b) All actions and proceedings for the enforcement of or based on, arising out
of or relating to this Agreement shall be heard and determined exclusively in
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery
declines to accept jurisdiction over the particular matter, any other court of
the State of Delaware, or any federal court sitting in the State of Delaware),
and each of the parties hereto hereby (i) irrevocably submits to the exclusive
jurisdiction of such courts (and, in the case of appeals, appropriate appellate
courts therefrom) in any such action or proceeding, (ii) irrevocably waives the
defense of an inconvenient forum to the maintenance of any such action or
proceeding, (iii) agrees that it shall not bring any such action in any court
other than the Court of Chancery of the State of Delaware (or, only if the
Delaware Court of Chancery declines to accept jurisdiction over the particular
matter, any other court of the State of Delaware, or any federal court sitting
in the State of Delaware), and (iv) irrevocably consents to service of process
by first class certified mail, return receipt requested, postage prepaid, to the
address at which Member or Parent, as the case may be, is to receive notice in
accordance with Section 4.2. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.
(c) Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.
4.3 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, the parties hereto hereby
acknowledge that the Persons set forth in Section 2.3 and Section 2.7 are
express third-party beneficiaries of the obligations of the parties hereto set
forth in Section 2.3 and Section 2.7, respectively.
4.4  Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and benefit the Company, each Holder and their
respective successors and assigns. The Company shall not, directly or
indirectly, enter into any merger, consolidation or reorganization in which the
Company shall not be the surviving entity unless the surviving entity shall,
prior to such merger, consolidation or reorganization, agree in writing to
assume the obligations of the Company under this Agreement, and for that purpose
references hereunder to “Registrable Securities” shall be deemed to include the
common equity interests or other securities, if any, which the Holders would be
entitled to receive in exchange for Registrable Securities under any such
merger, consolidation or reorganization, provided that, to the extent the
Holders receive securities that are by their terms convertible into common
equity interests of the issuer thereof, then any such common equity interests as
are issued or issuable upon conversion of said convertible securities shall be
included within the definition of “Registrable Securities.”
4.5 Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by means of executed counterparts delivered via
facsimile or other electronic means), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
4.6 Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and the
remaining provisions shall not in any way be affected or impaired thereby.
4.7 No Waivers; Amendments. 
(a) No failure or delay on the part of the Company or any Holder in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the Company or any Holder at law or in
equity or otherwise.
 
14

 
 
(b) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Company and the
Required Holders
4.8 Entire Agreement. This Agreement and the other writings referred to herein
or therein or delivered pursuant hereto or thereto, contain the entire agreement
between the Holders and the Company with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or understandings with
respect thereto.
4.9 Remedies; Specific Performance.  
(a) Each Holder shall have all rights and remedies reserved for such Holder
pursuant to this Agreement and all rights and remedies which such Holder has
been granted at any time under any other agreement or contract and all of the
rights which such Holder has under any law or equity. Any Person having any
rights under any provision of this Agreement will be entitled to enforce such
rights specifically, to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law or equity.
(b) The parties hereto recognize and agree that money damages may be
insufficient to compensate the Holders of any Registrable Securities for
breaches by the Company of the terms hereof and, consequently, that the Holders
shall be entitled to the equitable remedies of injunctive relief and of specific
performance of the terms hereof in the event of any such breach. If any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.
4.10 Negotiated Agreement. This Agreement was negotiated by the parties with the
benefit of legal representation, and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to the construction or interpretation hereof.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
15

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
 
 
YUMA ENERGY, INC.
 
 
 
 
 
 
By:  
/s/ Sam L. Banks
 
 
Name:
Sam L. Banks
 
 
Title: President and Chief Executive Officer
 

 
 
Signature Page to Registration Rights Agreement
 

 
Counterpart Signature Page
FOR ENTITY INVESTORS:
 
 
 
 
RMCP PIV DPC, LP
By: RMCP DPC LLC, its General Partner
By: Red Mountain Capital Partners, its managing member
 
By:
/s/ Willem Mesdag
Name:
Willem Mesdag
Title:
Managing Partner
Taxpayer ID #:
 

 
 
FOR ENTITY INVESTORS:
 
 
 
 
RMCP PIV DPC II, LP (RED MOUNTAIN)
By: RMCP DPC II LLC, its General Partner
By: Red Mountain Capital Partners, its managing member
 
By:
 /s/ Willem Mesdag
Name:
Willem Mesdag
Title:
Managing Partner
Taxpayer ID #:
 

 
 
FOR ENTITY INVESTORS:
 
 
 
 
DAVIS PETROLEUM INVESTMENT, LLC
By: Evercore Capital Partners II, LP, its managing member
By: Evercore Partners II L.L.C., its general partner
 
By:
/s/ Neeraj Mital
Name:
Neeraj Mital
Title:
Authorized Person
Taxpayer ID #:
 

 
FOR ENTITY INVESTORS:
 
 
 
 
SANKATY DAVIS, LLC
 
By:
/s/ Stuart E. Davies
Name:
Stuart E. Davies
Title:
Managing Director
Taxpayer ID #:
 

 
 
 
Signature Page to Registration Rights Agreement

 
 
 
FOR ENTITY INVESTORS:
 
 
 
 
DOVER STREET VII L.P.
By: Dover VII Associates L.P., its general partner
By: Dover VII Associates LLC, its general partner
By: HarbourVest Partners, LLC, its managing member
 
By:
/s/ John M. Toomey, Jr.
Name:
John M. Toomey, Jr.
Title:
Managing Director
Taxpayer ID #:
 

 
FOR ENTITY INVESTORS:
 
 
 
 
HARBOURVEST PARTNERS VIII-BUYOUT FUND L.P.
By: HarbourVest VIII-Buyout Associates L.P., its general partner
By: HarbourVest VIII-Buyout Associates LLC, its general partner
By: HarbourVest Partners, LLC, its managing member
 
By:
/s/ John M. Toomey, Jr.
Name:
John M. Toomey, Jr.
Title:
Managing Director
Taxpayer ID #:
 

 
 
FOR ENTITY INVESTORS:
 
 
 
 
PAUL-ECP2 HOLDINGS, LP
By: Paul Capital Fund Management, L.L.C., its general partner
By: Paul Capital Advisors, L.L.C., its manager
 
By:
 /s/ Randall Schwed
Name:
Randall Schwed
Title:
Manager
Taxpayer ID #:
 

 
 
 
 
 
Signature Page to Registration Rights Agreement

 
Counterpart Signature Page
 
 
 
FOR INDIVIDUAL INVESTORS:
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
/s/ Sam L. Banks
 
 
Name:
Sam L. Banks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Signature:
/s/ Michael S. Reddin
 
 
Name:
Michael S. Reddin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Signature:
/s/ Thomas E. Hardisty
 
 
Name:
Thomas E. Hardisty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Signature:
/s/ Susan J. Davis
 
 
Name:
Susan J. Davis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Signature:
/s/ Gregory P. Schneider
 
 
Name:
Gregory P. Schneider
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
Signature:
/s/ Steven Enger
 
 
Name:
Steven Enger
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
  Signature Page to Registration Rights Agreement

